NUMBER 13-01-608-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                      CORPUS CHRISTI B
EDINBURG
 

 
CHRISTINE
ANN SIVERAND, A/K/A
CHRISTINE ANN JAMES,                                                       Appellant,
 
                                                   v.
 
THE
STATE OF TEXAS,                                                          Appellee.
 

 
                  On appeal from the County
Court at Law
                          of San Patricio
County, Texas
 

 
                                   O
P I N I O N
 Before Chief Justice Valdez and Justices Dorsey
and Baird[1]
                                          Opinion by Justice Baird




Appellant was
charged by information with the misdemeanor offense of criminal  mischief. 
A jury convicted appellant of the charged offense and assessed
punishment at 365 days confinement, probated for two years.  We reverse.
I.  Factual Summary.
The record
reveals a four year feud between the complainant and appellant, two young women
who at separate times had a relationship with the same man who later married
appellant.  In the early morning hours of
November 3, 2000, the complainant entered the Millennium nightclub in Aransas
Pass.  Appellant was inside the club but
later exited to the parking lot.  The
complainant asked her friend, Sabina Rodriguez, to follow appellant.  Shortly after returning to the club,
appellant and the complainant got into a physical confrontation.  When the fight ended, the complainant and
Sabina left in the complainant=s vehicle.  As they drove away, Rodriguez said appellant Akeyed@ the
complainant=s vehicle.  Rodriguez testified she followed appellant
into the parking lot and saw her Akeying@ the
complainant=s vehicle and
heard metal scraping.  Photographs of the
damage to the complainant=s vehicle were
entered into evidence.
Norma Dixon,
appellant=s
sister-in-law, testified appellant left the club to make a telephone call to
check on her children.  Dixon further
testified the complainant=s reputation
for peacefulness and truthfulness was bad. 
Dixon also testified there were people other than appellant would want
to damage the complainant=s vehicle. 
Officer
Fernando Lopez of the Aransas Pass Police Department testified he saw the
complainant and Rodriguez following this altercation.  The two women were at the police station Ahappy ... that
they had got [appellant].@  




Appellant=s husband
testified he was the former boyfriend of the complainant. He stated the
complainant=s vehicle had
been keyed three years before the alleged incident.  
Finally,
appellant testified she left the nightclub to retrieve her cell phone and call
the babysitter to check on her daughter. 
Appellant testified she had several encounters with the complainant in
the past and had reported each incident to the police.  She related a conversation in the parking lot
with Rodriguez where she (appellant) denied damaging or even knowing which
vehicle belonged to the complainant.
II.  The State=s Failure to
File Appellate Brief.
Appellant=s brief was
filed on December 3, 2001.  The State=s brief was due
on or before January 2, 2002.  Tex. R. App. P. 38.6(b).  On March 25, 2002, after not receiving a
brief from the State, we ordered the State to file a brief.  On April 25, 2002, the State filed a motion
for extension of time to file its brief. 
That motion was granted and the State was given until May 27, 2002, to
file its brief.  However no brief has
been filed, and the State has not requested additional time to file a
brief.  The Texas Rules of Appellate
Procedure require appellant to either file a brief or state that he no longer
desires to prosecute the appeal.  Tex. R. App. P. 38.8(b).  However, there is no corresponding rule
requiring the State to file a brief in response to appellant=s brief.[2]  







The State=s failure to
file a brief leaves this court with several options.  We could accept appellant=s argument at
face value and summarily reverse.  This,
we believe, would be unfair to the trial judge who, through no fault of his
own, is left with no one to defend his ruling. 
On the other hand, we could abandon our roles as impartial jurists and
become advocates for the State advancing arguments in order to affirm.  Of course, such behavior is completely
unacceptable for any number of reasons. 
First, our Code of Judicial Conduct requires that we act impartially.  Second, the rules of appellate procedure
require the parties to advance their own arguments. Tex. R. App. P. 38.1(h) and 38.2(a)(1).  Finally, decisional authority prevents us
from advancing arguments on behalf of either party.  Lawton v. State, 913 S.W.2d 542, 554
(Tex. Crim. App. 1995) (AAppellant
leaves us to find error and argue his case for him; this is inadequate
briefing, and as such, it presents nothing for our review.@ citing
Garcia v. State, 887 S.W.2d 862, 871 (Tex. Crim. App. 1994)); Anson v.
State, 959 S.W.2d 203, 208 n.2 (Tex. Crim. App. 1997) (Baird and
Overstreet, JJ., dissenting) (Appellate judges who resolve issues not raised by
the parties are partisan advocates, not impartial jurists.).  We believe the better option is to treat the
State=s failure to
file a brief as a confession of error. 
While the confession of error by the prosecutor in a criminal case is an
important factor, it is not conclusive.  Saldano
v. State, 70 S.W.3d 873, 884 (Tex. Crim. App. 2002).  The appellate court must make an independent
examination of the merits of the claim of error.  Id. 
However, this examination must necessarily be limited to the arguments
advanced in the trial court, otherwise, we run afoul of the prohibition of
advancing argument on behalf of the parties.
III.  Character Evidence.
Appellant=s sole point of
error contends the trial judge erred in excluding the testimony of Aisha
Anderson, the third witness called to testify for appellant. Anderson testified
she lived in Nueces County.  The alleged
offense occurred in San Patricio County. 
Anderson testified she did not know the complainant personally, but was
familiar with her reputation in the community where the complainant resided or
was well known.  The State objected to
Anderson=s testimony on
two bases:  (a) she was not established
in or connected to the community because she was a resident of Nueces County;
and, (b) because her testimony was based upon hearsay.  Regarding the State=s Acommunity@ argument,
defense counsel stated:
Your Honor, I=m trying to
show that this witness and the complaining witness and other young people her
age are all members of a subculture . . . of people who attend the same
nightclubs . . . in Aransas Pass and in Corpus Christi and that this witness,
through her friendships with other people in . . . the nightclub attending
young people community, had heard of and knew of the reputation of the
complaining witness.
 
Counsel further
argued that even though the complainant did not reside or work in Nueces
County, the complainant did Aengage in
recreational activities in that community.@ The trial
judge sustained the State=s objection and
Anderson was not permitted to testify. 
The trial judge explained his ruling as follows:




I=m going to
sustain the State=s objection and
basically instruct you at this time that unless you can show that [Anderson]
has knowledge of the reputation either in the community where [the complainant]
lives or works, not where she quote, unquote, goes over some place to do
partying or whatever like that, that you cannot use that as character evidence
in this case.
 
For the reasons
stated in part II of this opinion, our review of this point of error is limited
to three narrow issues.  The threshold
question is whether character evidence related to a complainant is
admissible.  That question must be
answered in the affirmative because Rules 404(a)(2) and 608(a) of the Texas
Rules of Evidence authorize this type of evidence.[3]
The second
question is whether Anderson=s testimony was
properly excluded by the hearsay rule. 
The answer is clearly no.  Rule
803(21) of the Texas Rules of Evidence specifically provides that reputation
testimony of a person=s character
among associates or in the community is not excluded by the hearsay rule.  This is true because A[r]eputation
testimony is necessarily based on hearsay, but is admitted as an exception to
the hearsay rule.@  Moore v. State, 663 S.W.2d 497, 500
(Tex. App.BDallas 1983, no
pet.).[4]




Finally, we turn to the question of whether a character witness
is required to reside or work in the same Acommunity@ as the one
about whom the testimony is related. 
This question must also be answered in the negative.  Jordan v. State, 290 S.W.2d 666, 667
(Tex. Crim. App. 1956) (testimony of person who knew defendant's reputation in
Dallas was admissible even though they did not know reputation in Richardson
where defendant lived)).  The Court of
Criminal Appeals has adopted a liberal definition of Acommunity@ for reputation
purposes.  Moore, 663 S.W.2d at
501.  In Arocha v. State, the
Court held:  AA person's
community is not limited to the locale where the case is tried nor his
residence at the date the offense was committed.@ 
495 S.W.2d 957, 958 (Tex. Crim. App. 1973) (permissible to question
character witness about offense committed in Houston although defendant was
resident of Austin) (emphasis added); Ayers v. State, 162 Tex. Crim.
586, 288 S.W.2d 511 (Tex. Crim. App. 1956) (permissible to question Texas
witness about offense in New York).
For these reasons, we hold the trial judge abused his
discretion in excluding the testimony of Anderson.
IV.  Harm Analysis.




Our holding that the trial judge erred does not end our
inquiry.  We must now determine whether
the error requires reversal.  Rule
44.2(b) of the Texas Rules of Appellate Procedure prescribes the harm analysis
for the erroneous exclusion of evidence. 
Tex. R. App. P.
44.2(b).  Under that rule, error not
affecting a substantial right must be disregarded.  A substantial right is violated when the
error had a substantial and injurious effect or influence in determining the
jury's verdict.  King v. State,
953 S.W.2d 266, 271 (Tex. Crim. App. 1997) (citing Kotteakos v. U.S.,
328 U.S. 750, 776 (1946)).  If the error
had no influence or only a slight influence on the verdict, it is
harmless.  Johnson v. State, 967
S.W.2d 410, 417 (Tex. Crim. App. 1998). 
However, if the reviewing court is unsure whether the error affected the
outcome, the court should treat the error as harmful, i.e., as having a
substantial and injurious effect or influence in determining the jury's
verdict.  Webb, 36 S.W.3d at
182.  In this context, neither party has
the burden of proof under rule 44.2(b).  Id.  Rather, the appellate court will examine the
record for purposes of determining harm. 
Id.  Therefore, the fact
that the State failed to file a brief does not affect our consideration of the
issue of harm.




In assessing the likelihood that the jury's decision was
adversely affected by the error, the appellate court should consider everything
in the record, including any testimony or physical evidence admitted for the
jury's consideration, the nature of the evidence supporting the verdict, the
character of the alleged error and how it might be considered in connection
with other evidence in the case.  Motilla
v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002).  This alleged offense represents the
culmination of a four year feud between the complainant and appellant.  These two young women had been involved in
numerous altercations, both physical and verbal. The State=s theory of
prosecution was that appellant was still angry over the complainant=s past
relationship with appellant=s husband.  The only witness to the alleged offense was
Rodriguez, a close friend and ally of the complainant.  We do not find this to be overwhelming
evidence of guilt.  Motilla, supra.  Appellant=s defensive theories were that she was
either being framed by the complainant, or that someone else had damaged the
complainant=s vehicle.  Officer Lopez supported the first theory by
testifying the complainant and Rodriguez were Ahappy . . . that they had got [appellant].@  Appellant=s husband supported the second theory by
testifying the complainant=s vehicle had
been keyed three years before.  Both
defensive theories were supported by the character testimony of Dixon that the
complainant=s reputation
for being peaceful and truthful was bad. 
Similarly, the testimony of Anderson would have advanced both defensive
theories.
In light of particular facts of this case and the long-standing
animosity between the parties, we cannot say the error had no influence or only
a slight influence on the verdict. 
Therefore, we must treat the error as harmful.  Accordingly, we sustain appellant=s sole point of
error.
The judgment of the trial court is reversed, and this cause is
remanded for further proceedings consistent with this opinion.
 
                                                   

CHARLES
F. BAIRD
Justice
 
 
Publish.  
Tex. R. App. P. 47.3.
 
Opinion
delivered and filed this the
10th day of
October, 2002.




[1]
Former Court of Criminal Appeals Judge Charles F. Baird assigned to this Court
by the Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).


[2]  When the State prosecutes an
appeal pursuant to article 44.01 of the Code of Criminal Procedure but does not
file a brief, appellate courts hold the State's failure to file a brief
constitutes abandonment of the appeal.  State
v. Palacios, 968 S.W.2d 467, 468 (Tex. App.BFort
Worth 1998, no pet.); State v. Crawford, 807 S.W.2d 892, 893 (Tex. App.BHouston
[1st Dist.] 1991, no pet.); State v. Sanchez, 764 S.W.2d 920, 921 (Tex.
App.BAustin
1989, no pet.).


[3]  As noted in part I, supra, Dixon
testified the complainant=s
reputation for peacefulness and truthfulness was bad.


[4]  On several occasions, the
State argued Anderson=s
testimony must be based upon personal knowledge.  The trial judge seemed to accept this
argument.  But personal knowledge is not
required for reputation testimony.  Jackson
v. State, 628 S.W.2d 446, 450 (Tex. Crim. App. 1982).  Instead, such testimony may be based either
on (1) discussions between the witness and others about the defendant; or (2)
information overheard by the witness during conversations by others who
discussed the defendant's reputation.  Id.